                                          Case 5:21-cv-00578-EJD Document 10 Filed 08/11/21 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ANTHONY WAYNE OLIVER,
                                  11                                                      Case No. 21-00578 EJD (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF SERVICE; STRIKING
Northern District of California




                                                                                          ALL OTHER CLAIMS AND
 United States District Court




                                  13             v.                                       DEFENDANTS; DIRECTING
                                                                                          DEFENDANTS TO FILE
                                  14                                                      DISPOSITIVE MOTION OR
                                         H. MADSEN, et al.,                               NOTICE REGARDING SUCH
                                  15                                                      MOTION; INSTRUCTIONS TO
                                                       Defendants.                        CLERK
                                  16

                                  17

                                  18
                                              Plaintiff, a state prisoner, filed the instant pro se civil rights action pursuant to 42
                                  19
                                       U.S.C. § 1983 against officers at the Correctional Training Facility in Soledad (“CTF”),
                                  20
                                       where he is currently housed. Dkt. No. 1. Plaintiff filed a first amended complaint which
                                  21
                                       is the operative complaint in this matter. Dkt. No. 7; Fed. R. Civ. P. 15(a)(1). On June 30,
                                  22
                                       2021, the Court screened the amended complaint and dismissed non -cognizable claims
                                  23
                                       with prejudice, dismissed with leave to amend deficient claims, and identified cognizable
                                  24
                                       claims. Dkt. No. 8. Plaintiff was directed to either file a second amended complaint to
                                  25
                                       correct the deficiencies or alternatively move to strike those claims and proceed on the
                                  26
                                       cognizable claims. Id. Plaintiff has filed notice that he wishes to proceed on the
                                  27
                                       cognizable claims identified in the court order. Dkt. No. 9 at 1.
                                  28
                                            Case 5:21-cv-00578-EJD Document 10 Filed 08/11/21 Page 2 of 6




                                   1                                          DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1), (2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Plaintiff’s Claims
                                  15          Plaintiff raises various claims against Defendants Lt. Arlene Stephens, Warden
                                  16   Craig Koenig, K. Thompson (“Education Principle”), Sgt. Angel Hernandez, Lt. B.
                                  17   Hopkins, Correctional Officer S. Mora, and Correctional Officer H. Madsen , based on
                                  18   events that took place at CTF from July 2019 through November 2019 . Dkt. No. 7 at 2.
                                  19   The allegations include retaliatory cell searches, repeated delays to library access, issuance
                                  20   of false rules violation reports (RVR), unfounded referrals for mental health assessment,
                                  21   and the imposition of retaliatory restrictions on the G-Wing where Plaintiff was housed.
                                  22          After an initial review, the Court found the amended complaint states the following
                                  23   cognizable claims under § 1983: (1) under the first cause of action, retaliation claims
                                  24   against Defendants Madsen and Stephens, as well as against Defendants Thompson,
                                  25   Hernandez, Hopkins, and Koenig based on supervisor liability, Dkt. No. 8 at 5-6; and (2)
                                  26   excessive force claims against Defendants Mora and Madsen under the second cause of
                                  27   action based on the September 7, 2019 incident, id. at 10. The Court will also exercise
                                  28                                                 2
                                          Case 5:21-cv-00578-EJD Document 10 Filed 08/11/21 Page 3 of 6




                                   1   supplemental jurisdiction over Plaintiff’s negligence claims against Defendants Mora and
                                   2   Madsen based on injuries incurred during the September 7, 2019 incident, and the damages
                                   3   claim based on negligent infliction of emotional distress. Id. at 12-13.
                                   4          Plaintiff has elected to dismiss all other claims from this action. Dkt. No. 9.
                                   5   Accordingly, all other claims that were deficiently plead as discussed in the Court’s initial
                                   6   review order shall be stricken from the complaint. Dkt. No. 8.
                                   7

                                   8                                         CONCLUSION
                                   9          For the reasons set forth above, the Court orders as follows:
                                  10          1.     This action shall proceed on the retaliation and excessive force claims
                                  11   against Defendants as described above, as well as the related state law claims. All other
                                  12   claims that have not already been dismissed for failure to state a claim, Dkt. No. 8 at 14 -
Northern District of California
 United States District Court




                                  13   15, shall be STRICKEN from the amended complaint.
                                  14          2.     The following defendants at CTF shall be served:
                                  15                 a.     Correctional Officer H. Madsen
                                  16                 b.     Lt. Arlene Stephens
                                  17                 c.     K. Thompson (“Education Principle”)
                                  18                 d.     Sgt. Angel Hernandez
                                  19                 e.     Lt. B. Hopkins
                                  20                 f.     Warden Craig Koenig
                                  21                 g.     Correctional Officer S. Mora
                                  22          Service on the listed defendant(s) shall proceed under the California Department of
                                  23   Corrections and Rehabilitation’s (CDCR) e-service program for civil rights cases from
                                  24   prisoners in CDCR custody. In accordance with the program, the clerk is directed to serve
                                  25   on CDCR via email the following documents: the operative complaint and any attachments
                                  26   thereto, (Dkt. No. 1), this order of service, a CDCR Report of E-Service Waiver form and
                                  27   a summons. The clerk also shall serve a copy of this order on the plaintiff.
                                  28                                                 3
                                          Case 5:21-cv-00578-EJD Document 10 Filed 08/11/21 Page 4 of 6




                                   1          No later than 40 days after service of this order via email on CDCR, CDCR shall
                                   2   provide the court a completed CDCR Report of E-Service Waiver advising the court which
                                   3   defendant(s) listed in this order will be waiving service of process without the need for
                                   4   service by the United States Marshal Service (USMS) and which defendant(s) decline to
                                   5   waive service or could not be reached. CDCR also shall provide a copy of the CDCR
                                   6   Report of E-Service Waiver to the California Attorney General’s Office which, within 21
                                   7   days, shall file with the court a waiver of service of process for the defendant(s) who are
                                   8   waiving service.
                                   9          Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for
                                  10   each defendant who has not waived service according to the CDCR Report of E-Service
                                  11   Waiver a USM-205 Form. The clerk shall provide to the USMS the completed USM-205
                                  12   forms and copies of this order, the summons and the operative complaint for service upon
Northern District of California
 United States District Court




                                  13   each defendant who has not waived service. The clerk also shall provide to the USMS a
                                  14   copy of the CDCR Report of E-Service Waiver.
                                  15          3.     No later than ninety-one (91) days from the date this order is filed,
                                  16   Defendants shall file a motion for summary judgment or other dispositive mot ion with
                                  17   respect to the claims in the complaint found to be cognizable above.
                                  18                 a.     Any motion for summary judgment shall be supported by adequate
                                  19   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  20   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  21   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  22   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  23   Court prior to the date the summary judgment motion is due.
                                  24                 b.     In the event Defendants file a motion for summary judgment, the
                                  25   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                  26   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                  27   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                  28                                                 4
                                          Case 5:21-cv-00578-EJD Document 10 Filed 08/11/21 Page 5 of 6




                                   1          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                   2   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                   3   motion is filed.
                                   4          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                   5   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                   6   must come forward with evidence showing triable issues of material fact on every essential
                                   7   element of his claim). Plaintiff is cautioned that failure to file an opposition to
                                   8   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                   9   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  10   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  11   F.3d 651, 653 (9th Cir. 1994).
                                  12          5.      Defendants shall file a reply brief no later than fourteen (14) days after
Northern District of California
 United States District Court




                                  13   Plaintiff’s opposition is filed.
                                  14          6.      The motion shall be deemed submitted as of the date the reply brief is du e.
                                  15   No hearing will be held on the motion unless the Court so orders at a later date.
                                  16          7.      All communications by the Plaintiff with the Court must be served on
                                  17   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                  18   copy of the document to Defendants or Defendants’ counsel.
                                  19          8.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  20   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  21   Rule 16-1 is required before the parties may conduct discovery.
                                  22          9.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  23   court informed of any change of address and must comply with the court’s orders in a
                                  24   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                  25   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  26          10.     Extensions of time must be filed no later than the deadline sought to be
                                  27   extended and must be accompanied by a showing of good cause.
                                  28                                                   5
                                           Case 5:21-cv-00578-EJD Document 10 Filed 08/11/21 Page 6 of 6




                                   1            IT IS SO ORDERED.
                                   2            8/11/2021
                                       Dated: _____________________                        ________________________
                                                                                           EDWARD J. DAVILA
                                   3                                                       United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Service; Striking Claims
                                  25   PRO-SE\BLF\CR.21\00578Oliver_svc&strike.claim

                                  26

                                  27

                                  28                                                   6
